Title: To Thomas Jefferson from Martha Jefferson Randolph, 20 February 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Edgehill Feb. 20. 1808
                  
                  This will be Delivered to you My Dear Father by Beverly Randolph whom you may reccollect to have seen at your house in the Spring 1806. Mrs. Madison has been so kind as to procure for him young Nourse’s place during his absence or untill some thing better offers. enclosed is a little seal of my Mother that I Must beg the favor of you to have mended and My watch key if it is possible to make it strong but as it is, it never will stand; the pin or the steel pipe continually breaking where it is bored. adieu My Dear Father I did not know of Beverly’s intention to leave us to morrow untill a few minutes ago or I should have written in the day as it is I must leave you it being late bed time. yours most affectionately
                  
                     MR
                  
               